Exhibit 10.7

 

SCIENCE PARK II OFFICE BUILDING LEASE

BY AND BETWEEN

 

Science Park II LLC (as “Landlord”)

 

AND

 

Integral Systems, Inc. (as “Tenant”)

 

ARTICLE NO.

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   PAGE NO.


--------------------------------------------------------------------------------

1

   Premises    1

2

   Term    1

3

   Base Rent    1

4

   Late Charges    2

5

   Additional Rent    2

6

   Operating Expenses    3

7

   Security for Performance of Lease    4

8

   Improvements and Finish    5

9

   Possession    5

10

   Acceptance of Premises    5

11

   Use    6

12

   Services    6

13

   Use of Electricity    6

14

   Alterations    7

15

   Tenant Repair    7

16

   Trade and Other Fixtures    8

17

   Lien Protection    8

18

   Insurance    9

19

   Waiver of Subrogation    10

20

   Casualty Damage    10

21

   Eminent Domain    11

22

   Indemn. and Waiver of Certain Claims    11

23

   Right of Entry    12

24

   Surrender of Premises    12

25

   Default by Tenant    13

26

   Remedies of Landlord    13

27

   Landlord’s Right to Cure Tenant’s Default    15

28

   Assignment and Sublease    15

29

   Subord., Estoppel Letter & Attornment    16

30

   Quiet Enjoyment    16

31

   Holding Over    16

32

   Intentionally Reserved    17

33

   Notices    17

34

   Definition of Landlord    17

35

   Waiver    18

36

   Successor    18

37

   Corporate Resolution    18

38

   Enforcement of Lease/Attorney’s Fees    18

39

   Invalidity of Particular Provisions    18

40

   Article Headings    18

41

   Governing Law    19

42

   Time    19

43

   Recording of Lease    19

 



--------------------------------------------------------------------------------

44    Exculpation    19 45    Rules and Regulations    19 46    Parking    19 47
   Signs    19 48    Brokers    20 49    Entire Agreement    20 ADDENDUM        
  EXHIBITS:          

Exhibit A

   Legal Description     

Exhibit B

   Rules and Regulations     

Exhibit C

   Option to Extend     

Exhibit D

   Rent Payment Schedule     

Exhibit E

   Addendum to Lease to confirm. Lease Commencement and Termination Dates     

Exhibit F

   Parking Lot Repair Letter     

 



--------------------------------------------------------------------------------

LEASE

 

This Lease is made and entered into this              day of May, 2002, by and
between Science Park II LLC, a Colorado limited liability company (“Landlord”),
and Integral Systems, Inc. (“Tenant”), a Maryland corporation.

 

Premises.

 

1.1 Landlord leases to Tenant 22,546 square feet of net rentable floor space on
the 1st floor of the Science Park II Office Building (the “Building”), 980
Technology Court, Colorado Springs, Colorado 80915 to be known as Suite No. 100
     (the “Premises”) as described in Exhibit “A”, to be used for      and for
no other purpose, on the terms and conditions set forth herein.

 

Term.

 

2.1 The term of this lease shall be for Five (5) years and Seventeen (17) days
commencing on the 15th day of May, 2002 or such other date set forth in Article
9 herein, and shall end on the 31st day of May, 2007, unless sooner terminated
pursuant to any of the provisions of this Lease. Landlord and Tenant agree to
execute a written addendum setting forth the commencement date and termination
date if different than set forth above.

 

Base Rent.

 

3.1 Tenant agrees to pay to Landlord at the principal office of Landlord, or to
such other place or party as may be designated from time to time by Landlord, as
Base Rent for the Premises, without setoff, abatement or deduction (except as
otherwise expressly provided in this Lease), and without demand, the total sum
of $976,931.27 payable in advance in equal monthly installments as follows:

 

Year 1

   $ 15,030.67    

Year 2

   $ 15,631.89    

Year 3

   $ 16,257.17    

Year 4

   $ 16,907.46    

Year 5

   $ 17,583.75    

 

Years are the successive twelve month periods following June 1, 2002. Rent shall
commence on June 1, 2002 even though Tenant shall have the right to occupy the
space as early as May 15, 2002.

 

The first months rent payment shall be due and payable upon lease execution by
Tenant, with successive payments on the first day of each month thereafter.
Monthly rental for a partial month shall be prorated at the rate of 1/30th of
the full monthly rental rate per day.

 

1



--------------------------------------------------------------------------------

This Lease is made on an absolute net basis, and Base Rent is not intended to
cover taxes, insurance and operating expenses allocable to the Premises.

 

Late Charges.

 

4.1 If Tenant fails to make any installments of Base Rent, Additional Rent or
any other sum due Landlord hereunder within ten (10) days after such amount is
due, than such late payments shall bear a late charge equal to five percent (5%)
of the delinquent payment for the month or portion thereof after the date such
payment was due. Any balances due past thirty (30) days shall bear interest at a
rate of 1 and  1/2 percent per month.

 

Additional Rent.

 

5.1 In addition to all other payments to Landlord by Tenant required hereunder,
Tenant shall pay to the Landlord in each year or portion thereof during the term
of this Lease, or any renewal or extension thereof, as Additional Rent Tenant’s
Pro Rata Share, as defined in Subparagraph 5.2 below, of operating expenses, as
defined in Subparagraph 6.1, based on the ratio of the square footage of the
Premises to the total square footage of the building. This shall be payable
monthly, on the first day of each month, to Landlord at the address given below.
Landlord shall have the right to adjust the amount in the event that the actual
operating expenses change. Tenant shall receive notice of the adjusted amount no
less than thirty (30) days prior to the date when such sums are due and payable
at the commencement of this Lease. Tenant’s estimated pro rata share is $5.75
per square foot per year, or $10,803.29 to be remitted monthly along with the
base rent installment.

 

5.2 The term, “Tenant’s Pro Rata Share” means the ratio of the net rentable
square feet of floor space of the Premises to the total net rentable square feet
of floor space in the Building and is agreed to be 67.93 percent (.6793).

 

5.3 Landlord shall provide to Tenant a statement of Tenant’s projected Pro Rata
Share of Operating Expenses at the beginning of each calendar year, and Tenant
shall pay the entire amount due and owing in twelve (12) equal monthly
installments together with the Base Rent payments, to Landlord at the following
address:

 

Attn:

  

Science Park II LLC

15475 Gleneagle Dr.

Colorado Springs, CO 80921

 

In the event Tenant’s Pro Rata Share of the actual Operating Expenses for such
calendar year shall exceed the aggregate of the projected Operating Expenses
installments actually collected by Landlord from Tenant, Tenant shall pay to
Landlord within thirty (30) days following Tenant’s receipt of a statement, the
amount of such excess. However, if Tenant’s Pro Rata Share of the actual
Operating Expenses for such calendar year is less than the

 

2



--------------------------------------------------------------------------------

aggregate of the projected Operating Expenses installments actually collected by
Landlord from Tenant, Landlord shall pay to Tenant within thirty (30) days after
Tenant’s receipt of the statement, the amount of the overpayment of the
projected Operating Expenses installments. If the expiration or termination of
this Lease occurs other than on the last day of a calendar year, the amount to
be paid by Tenant or reimbursed to Tenant hereunder shall be a pro rata amount
based on the ratio of the number of days of the term of this Lease in such last
calendar year to 365 days.

 

5.4 Tenant shall have the right to audit and inspect the books and records of
Landlord with respect to any cost or items which are passed through to Tenant
upon ten (10) days written notice by Tenant to Landlord provided, however that
Tenant must notify Landlord in writing within ninety (90) days of receipt by
Tenant of any invoice for such costs or items of Tenants intent to audit.
Landlord shall cooperate with Tenant in providing Tenant reasonable access to
its books and records at the principal place of business of Landlord during
normal business hours of this purpose. Landlord shall credit or refund to Tenant
any overcharge of such items as disclosed by the audit within thirty (30) days
following completion of such audit. In the event the audit discloses an
undercharge of such items as billed to Tenant, Tenant shall pay Landlord the
amount of such undercharge within thirty (30) days following completion of the
audit. Tenant shall be responsible for the costs of the audit.

 

5.5 The obligation of Tenant for the payment of Base Rent and Additional Rent
shall survive the termination of this lease. Failure or delay of Landlord in
connection with this paragraph shall not constitute a waiver or renunciation of
its rights therein.

 

Operating Expenses.

 

6.1 For the purpose of this Lease, Operating Expenses shall mean the total
amounts incurred or paid by Landlord in connection with the ownership,
management, maintenance, repair, replacement and operation of the Building. Such
expenses shall include, but shall not be limited to: janitorial and cleaning
contracts; cleaning supplies and equipment; all management costs, typical of a
first class office building in Colorado Springs, Colorado; heating and air
conditioning; electricity (other than additional electricity supplied to and
paid by individual tenants); maintenance or repair of the exterior and interior
of the Building including the roof and parking surface; insurance premiums;
landscaping services; leasing or amortization of capital improvements made to
the Building after the date of the execution of this Lease that reduce the
operating or energy expenses, so long as leasing or amortization costs do not
exceed the savings resulting from such expenditure, improve life safety or
security systems, or are required under any governmental law or regulation that
was not applicable at the time the Building was constructed, such cost to be
amortized over such reasonable period as determined at Landlord’s sole
discretion, together with

 

3



--------------------------------------------------------------------------------

interest on the unamortized balance at a rate equal to three percent (3%) per
annum at the time such capital improvement is put into service; and taxes.
Taxes, for the purposes of this paragraph, shall mean: personal property taxes
on property and equipment used in the operation and maintenance of the Building;
all real estate taxes including state equalization factor, if any payable
(adjusted after protest or litigation, if any) for any part of the term of this
Lease, exclusive of penalties or discounts, on the Property; any taxes which
shall be levied in lieu of any such taxes on the gross rentals of the Building;
any special assessments against the Property which shall be required to be paid
during the calendar year in respect to which taxes are being determined; and the
expense of contesting the amount or validity of any such taxes, charges, or
assessments, including tax consultant fees, such expense to be applicable to the
period of the item contested. Notwithstanding any other provision contained in
this Lease, if there is more than one tenant occupying the Building, Tenant
shall be required to pay any increased cost of any utilities and services,
including, without limitation, janitorial, electricity and HVAC, resulting from
any substantial or recurrent use of the Premises at any time other than typical
hours of operation for an business office for such utilities and services or any
use beyond what Landlord agrees to furnish as described above, or resulting from
special electrical, cooling or ventilating needs created in certain areas by
telephone equipment, computers or other similar equipment or uses. Any failure
to pay any excess costs as described above shall constitute a breach of this
Lease and shall entitle Landlord to the same rights and remedies as provided in
this Lease for failure to pay rent. Landlord shall have the right to utilize and
rely upon any reasonable method in determining the amount and cost of any such
excess utilities and service usage by Tenant.

 

Security for Performance of Lease.

 

7.1 On the date of the execution, of this Lease Tenant shall deposit with
Landlord the sum of Twenty-Five Thousand, Eight Hundred and 00/100 Dollars
($25,800.00), as security for the full and faithful performance by Tenant of the
terms of this Lease. Landlord may use, apply, or retain the whole or any part of
said security to the extent required for the payment of any rent as to which
Tenant is in default, or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms
of this Lease. Any sums so used or applied by Landlord from said security
deposit shall immediately be repaid by Tenant to Landlord after notice. Upon
termination of this Lease, Landlord shall return to Tenant the security deposit
hereinabove provided for, less any sums used or applied upon any default and not
reimbursed. In the event of a bona fide sale subject to this Lease, Landlord
shall have the right to transfer the security deposit to the purchaser, and upon
such transfer Landlord shall be released by Tenant from all liability for the
return of such security.

 

4



--------------------------------------------------------------------------------

Improvements and Finish.

 

8.1 Landlord shall construct and finish the interior of the Premises pursuant to
the terms and conditions set forth in the Addendum, attached hereto, and the
plans and specifications mutually approved in writing by Landlord and Tenant.
Any work in addition to any of the items specifically enumerated in the Addendum
shall be performed by Tenant at Tenant’s cost and expenses, subject to Landlord
prior written consent thereto. Any equipment or work other than those items
specifically enumerated in the Addendum which Landlord installs or constructs on
the Premises on Tenant’s behalf shall be paid for by Tenant within fifteen (15)
days after receipt of a statement therefore at cost. Any additional work
requested by Tenant shall be commenced only if approved by written change orders
signed by both Landlord and Tenant.

 

Possession.

 

9.1 If Landlord, for any reason, whatsoever, cannot deliver possession of the
Premises to Tenant on or before the commencement date set forth in Article 2,
this Lease shall not be void or voidable, nor shall Landlord be liable to Tenant
for any loss or damage resulting therefrom. In such event, the rent as set forth
herein shall not commence until possession of the Premises is made available to
Tenant. If the Premises are ready for occupancy prior to the commencement date
set forth in Article 2, and Tenant takes early occupancy, the term of the lease
shall commence on such occupancy date and shall continue through the ending date
set forth in Article 2, and Tenant shall pay rental for such early period of
occupancy at a rate proportionate to the rental reserved herein during the first
year of the lease.

 

9.2 Possession of the Premises shall be deemed delivered when tendered for
occupancy, and the tenant improvements agreed to between Landlord and Tenant
have been substantially completed. Tenant agrees to take possession upon
substantial completion. If only minor or unsubstantial details of construction,
decoration, or mechanical adjustments remain to be completed on the Premises
then the commencement of the term of the lease shall not be delayed and the
payment of rent under the lease will commence on the commencement date set forth
in the lease regardless of any contrary provisions of the lease. If a delay in
substantial completion shall be due to special work, changes, alterations, or
additions to the Premises required by or made by Tenant; or if such delay is due
to Tenant’s delay or default in submitting plans, supplying information,
approving plans or specs, or authorizing changes or otherwise; or if such delay
is caused by any other delay or default of Tenant, then the Premises shall be
deemed substantially complete and ready for occupancy on the commencement date.

 

Acceptance of Premises.

 

10.1 By occupying the Premises, Tenant accepts the same and acknowledges that
the Premises are in the condition called for

 

5



--------------------------------------------------------------------------------

hereunder, unless Tenant furnishes Landlord with a notice in writing specifying
any defect in the Premises (the “Punch List”) on or before thirty (30) days
after taking possession thereof. Landlord shall make the repairs indicated on
the Punch List as provided in the Addendum to this Lease.

 

Use.

 

11.1 Tenant will occupy the Premises for general office use and for no other
purpose. Tenant will not use or permit in the Premises anything that will
increase the rate of fire insurance thereon or which would prevent Landlord from
obtaining reduced rates for long term insurance policies, or maintain anything
that may be dangerous to life or limb, or in any manner, deface, injure or
commit waste in, on, or about said Building or any portion thereof, or overload
the floors, or permit any objectionable noise or odor to escape or be emitted
from said Premises, or permit anything to be done upon the Premises in any way
tending to create a nuisance or to disturb any other tenants of the Building, or
to injure the reputation of the Building or to use or permit the use of the
Premises for lodging or sleeping purposes, or for any immoral or illegal
purposes. Tenants will comply, at Tenant’s own cost and expense, with all
orders, notices, regulations, or requirements of any municipality, state or
other governmental authority respecting the use of the Premises.

 

Services.

 

12.1 Landlord shall furnish adequate water, climate control and janitorial
services to the Premises as set forth in this Lease, including the rules and
regulations attached hereto as Exhibit “B”. Such climate control shall be
furnished in accordance with said rules and regulations. Landlord shall not be
liable for the stoppage or interruption of any said services or for the
utilities caused by riots, strikes, labor disputes, accidents, necessary repairs
or any conditions beyond Landlord’s control. Landlord shall be the sole judge as
to the amount and kind of services and utilities to be provided under the
provisions hereof, and any additional services or utilities required by Tenant
shall be at Tenant’s cost and expense. Tenant agrees not to connect or alter any
utilities or equipment provided by Landlord without obtaining Landlord’s prior
written consent.

 

Use of Electricity.

 

13.1 Tenant’s use of electricity in the Premises shall be for office purposes
and shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or serving the Premises.

 

13.2 In order to ensure that such capacity is not exceeded and to avert possible
adverse effect on the Building’s electrical service, Tenant shall not, without
Landlord’s prior written consent in each instance, which shall not be
unreasonably

 

6



--------------------------------------------------------------------------------

withheld or delayed, connect any additional fixtures, appliance or equipment
(other than office equipment) to the Building’s electric distribution system or
make any alteration or addition to the electric system of the Premises existing
at the commencement of the term hereof. If Landlord does not object or respond
to such a request from Tenant within five (5) business days following Landlord’s
receipt of such request, Landlord shall be deemed to have consented thereto. If
Landlord grants such consent, the cost of all additional risers and other
equipment required therefor shall be paid as additional rent by Tenant to
Landlord upon demand. Furthermore, Tenant shall pay on demand as additional rent
to Landlord the cost of any electric current or other energy used and consumed
by Tenant for any other purpose, including, without limitation, the operation of
heavy duty accounting equipment, copy equipment and computer equipment. Landlord
hereby acknowledges that Tenant will be entitled to use all of the electrical
capacity available to the Building for the period of time that Tenant is the
sole occupant within the Building. At such time that the remainder of the
Building is leased to a party other than Tenant, the electrical capacity of the
Building shall be required to be shared in a reasonable manner between Building
occupants, including a reasonable decrease in Tenant’s usage, if the reasonable
office use of the other Building tenant results in electric capacity issues
within the Building. Tenant also hereby acknowledges that it shall pay all
utility charges and related costs incurred at the Building until such time as
the Option to Expand is terminated. If Tenant does not elect to Exercise the
Option to Expand, Tenant will thereafter be obligated to pay its prorata share
of utility charges, subject to the terms and conditions of Section 6.1.

 

13.3 Tenant shall pay as additional rent, on demand, the cost of any metering
which may be required by Landlord to measure any excess usage of electricity,
water or other utility or energy.

 

Alterations.

 

14.1 Tenant will make no alterations in, or additions to, the Premises without
obtaining the prior written consent of Landlord. Landlord may impose such
conditions on its consent as Landlord deems appropriate.

 

Tenant Repair.

 

15.1 If any apparatus, or elements of the Building used for the purpose of
climate control, or if the water pipes, drainage pipes, electric lighting or the
room or outside walls of the Building or parking facilities of Landlord become
damages or destroyed through the negligence, carelessness or misuse of Tenant,
its agents, employees, or anyone permitted by Tenant to be in the Building, then
the cost of the necessary repairs, replacements or alterations shall be borne by
Tenant, who shall pay the same on demand to Landlord as additional rent.

 

7



--------------------------------------------------------------------------------

15.2 Tenant shall keep the Premises in as good order, condition and repair as
when they were entered upon, loss by fire (unless caused by the negligence of
Tenant, its agents, employees or invitees), accident or ordinary wear and tear
excepted. If Tenant fails to keep the Premises in such good order, condition and
repair as required hereunder to the reasonable satisfaction of Landlord, as soon
as reasonably possible after written demand, Landlord may restore the Premises
to such good order and condition and make such repairs without liability to
Landlord and upon completion thereof, Tenant shall pay to Landlord, as
additional rent, upon demand, the cost of restoring the Premises to such good
order and condition and of the making of such repairs.

 

Trade and Other Fixtures.

 

16.1 Any and all installations, alterations, changes, additions, partitions,
fixtures or improvements to the Premises, other than Tenant’s trade fixtures,
including, but not limiting the generality of the foregoing, all fixtures,
lighting fixtures, cooling equipment, built-ins, partitions, wall coverings,
tiled linoleum and power wiring shall be the property of the Landlord upon any
termination of this Lease. Notwithstanding anything herein contained, Landlord
shall be under no obligation to repair, maintain, or insure such installation,
changes, alterations, additions, partitions, fixtures, or improvements made or
installed by or on behalf of Tenant. Upon termination of the Lease, or within
thirty (30) days thereof, Landlord, at its sole discretion, may remove all
installations or alterations made by or on behalf of Tenant pursuant to this
Article and Landlord may elect to have the Premises restored to their original
condition, ordinary wear and tear excepted. Tenant agrees to pay to Landlord all
costs and expenses of such removal and restorations within thirty (30) days of
receipt from Landlord of notice of said expenses or costs incurred. The
obligation to pay such expenses or costs shall survive the termination of the
Lease.

 

Lien Protection.

 

17.1 Tenant agrees that at no time during the term of this Lease will Tenant
permit a lien or encumbrance of any kind or nature to come into existence
against the Premises or the Building. If at any time a lien or encumbrance is
filed against the Premises, Tenant agrees it will deposit with Landlord in cash
an amount equal to one hundred fifty percent (150%) of the amount of the lien
and shall leave the same on deposit with Landlord until said lien is discharged.
Landlord shall have the option, but not the responsibility, to satisfy any such
lien or encumbrance, and if Landlord pays any such lien or encumbrance, Tenant
shall pay to Landlord as additional rent, the amount of such payment on the next
following day when monthly installments of rent are due hereunder. If Landlord
satisfies any such lien or encumbrance, it may make such payment without inquiry
into the accuracy of the amount of such lien or encumbrance or the validity of
the lien or encumbrance.

 

8



--------------------------------------------------------------------------------

Insurance.

 

18.1 In addition to Tenant’s obligation to pay its Pro Rata Share of the cost of
insurance pursuant to Article 6 hereof, Tenant shall pay all premiums due in
connection with the insurance Tenant is required to carry under the terms of
this Lease and shall furnish Landlord with copies of paid receipts evidencing
the payment thereof. All such policies shall be written with companies
satisfactory to Landlord and authorized to do business in the State of Colorado.
Landlord shall not unreasonably withhold its consent to the placement of
insurance with companies proposed by Tenant, so long as the proposed companies
have a rating of at least B XIII in the “Best’s Key Rating Guide”.

 

18.2 During the term of this Lease, Tenant shall keep the Premises insured for
the protection of Landlord and Landlord’s assignees who shall be so named as
additional insured in any such policies, by maintaining bodily injury and
property damage insurance including blanket contractual liability broad form
property damage, personal injury, completed operations products liability and
fire damage legal liability insurance on a commercial general liability form.
Such insurance shall be written on a combined single limit basis in an amount of
not less than One Million Dollars ($1,000,000.00) and such higher limits as the
Landlord may reasonably require from time to time. Tenant shall maintain, at his
sole cost and expense, any other form or forms of insurance in amounts and for
such risks as Landlord may reasonably require from time to time including, but
not limited to, insurance for the full replacement cost of Tenant’s personal
property and fixtures located on the Premises on an open perils basis insurance
against “all risks of direct physical loss”. Workman’s Compensation Insurance as
required by statute including employer’s liability insurance in the limits of
$100,000/$500,000/$100,000. All policies of insurance required shall name
Landlord and Tenant as insureds and provide that the proceeds of such insurance
shall be payable to Landlord and Tenant, as their interests may appear. Tenant
shall deliver to Landlord not more than thirty (30) days after execution of this
Lease and thereafter at least thirty (30) days prior to expiration of such
policy, Certificates of Insurance evidencing the above coverage which shall
expressly provide that at least thirty (30) days prior written notice shall be
given to Landlord in the event of a material alteration or cancellation of the
coverage.

 

18.3 If Tenant shall at any time fail, neglect, or refuse to provide and
maintain such insurance, Landlord shall have the option, but shall not be
required, to pay for such insurance and any amounts paid therefore by Landlord
shall be deemed additional rent due Landlord and shall be paid by Tenant to
Landlord at the next rental payment date after any such payment, with interest
thereon at the rate of eighteen percent (18%) per annum at the time that such
insurance is obtained.

 

9



--------------------------------------------------------------------------------

18.4 Tenant agrees to pay any increase in premiums of insurance carried by
Landlord if, in the reasonable determination of Landlord, such increase is
directly related or caused by Tenant’s use of the Premises.

 

Waiver of Subrogation.

 

19.1 The parties shall obtain from their respective property insurance carriers
Waivers of Subrogation against the other party, agents, employees, and, as to
Tenant, invitees. Neither party shall be liable to the other for any loss or
damage caused by fire or any of the risks enumerated in the standard fire
insurance policy with an extended coverage endorsement if such insurance was
obtainable at the time of such loss or damage.

 

Casualty Damage.

 

20.1 In the event of fire or other casualty, against which Landlord is insured,
and which is not caused by the negligence of Tenant, Base Rent shall abate in
the proportion that the unusable portion of the Premises is to the total area of
the Premises until the Premises are rebuilt. The proportion of the Premises that
is unusable will be established by an independent architect selected by Landlord
after the architect consults with Tenant and Landlord. Upon receipt by Landlord
of such insurance proceeds, Landlord agrees that it will with reasonable
diligence repair the Premises, unless Tenant is obligated to repair under the
terms hereof, or unless this Lease is terminated as hereinafter provided,
subject to the provisions of Article 20.2 and 20.3.

 

20.2 If the Premises are damaged or destroyed by any cause whatsoever, and if,
in the reasonable opinion of Landlord, the Premises cannot be rebuilt or made
fit for the purposes of Tenant within one hundred twenty (120) days of the
damage or destruction, Landlord shall so notify Tenant within forty-five (45)
days from the date of the damage (the “Damage Notification”). Landlord and
Tenant shall then each have the right to terminate this Lease by giving the
other party written notice of its election to terminate on or before fifteen
(15) days following the Damage Notification. If Landlord elects to terminate the
Lease pursuant to the terms of this Section 20.2, Landlord, shall have no
obligation to rebuild or make the Premises fit for Tenant. If the Lease is
terminated pursuant to the terms of this Section 20.2, rent and any other
payments for which Tenant is liable under this Lease shall be apportioned and
paid to the date of such damage and Tenant shall immediately deliver up
possession of the Premises to Landlord provided, however, that those provisions
of this Lease which are designated to cover matters of termination and
thereafter, shall survive the termination hereof.

 

20.3 Irrespective of whether the Premises are damaged or destroyed, in the event
that fifty percent (50%) or more of the area in the Building is damaged or
destroyed by any cause whatsoever, and if, in the reasonable opinion of
Landlord, the said area cannot be rebuilt or made fit for the purpose of the

 

10



--------------------------------------------------------------------------------

tenants of such space within one hundred twenty (120) days after the damage or
destruction, Landlord may at its option terminate this lease by giving to Tenant
within forty-five (45) days after such damage, notice of termination requiring
it to vacate the Premises forty-five (45) days after delivery of the notice of
termination and thereupon rent and any other payments shall be apportioned and
paid to the date on which possession is relinquished and Tenant shall deliver up
possession of the Premises to Landlord in accordance with such notice or
termination.

 

Eminent Domain.

 

21.1 If the Premises or a substantial part thereof, shall be taken in eminent
domain, or conveyed under threat of condemnation proceedings, then this Lease
shall forthwith terminate and end upon the taking hereof as if the original term
provided in said Lease expired at the time of such taking. If only such part or
portion of the Premises is taken which would not substantially and materially
interfere with or adversely affect the business of the Tenant conducted at the
Premises, then Landlord, at Landlord’s option to be exercised in writing within
thirty (30) days after the taking thereof, may repair, rebuild or restore the
Premises, and this Lease shall continue in effect. If, however, because of such
taking, the Premises should be rendered untenantable or partially untenantable,
then the rent, or a portion thereof, shall abate until the Premises shall have
been restored.

 

21.2 In the event that an award is made for taking of such property and parcels
of the Premises or the Building in condemnation proceedings, Landlord shall be
entitled to receive and retain the amounts awarded or paid for such taking or
conveyance; provided, however, that Tenant shall be entitled to receive and
retain such amounts as are specifically awarded to it in such proceedings
because of the taking of its furniture, or fixtures, and its leasehold
improvements which have not become a part of the realty. It is understood and
agreed that any amounts specifically awarded in any such taking for the damage
to the business of Tenant, done on the Premises and awarded to it as a result of
interference with the access to the Premises or for any other damage to said
business and trade done at the Premises shall be the property of Tenant,
provided said award does not reduce the award to Landlord.

 

21.3 It is understood and agreed that in the event of the termination of this
Lease as provided under this paragraph, Tenant shall have no claim against
Landlord for other value of any unexpired term of this Lease and no right or
claim to any part of the award made on account thereof.

 

Indemnification and Waiver of Certain Claims.

 

22.1 Tenant hereby agrees to indemnify and hold harmless Landlord, its
subsidiaries, Directors, Officers, Agents, attorneys and employees from and
against any and all damage,

 

11



--------------------------------------------------------------------------------

loss, liability, or expense including, but not limited to, attorney’s fees and
legal costs suffered by same directly or by reason of any claim, suit or
judgment brought by or in favor of any person or persons for damage, loss or
expense due to, but not limited to, bodily injury, including death resulting any
time therefrom, and property damage sustained by such person or persons which
arises out of, is occasioned by, or is in any way attributable to the use or
occupancy of the Premises and adjacent areas by Tenant, the acts or omissions of
Tenant, its agents, employees or any contractors brought onto the Premises by
Tenant, except that caused by the sole negligence of Landlord or its employees
and agents. Such loss or damage shall include, but not be limited to, any injury
or damage to Landlord’s personnel (including death resulting anytime therefrom)
or real or personal property. Tenant agrees that the obligations assumed herein
shall survive this Lease.

 

22.2 Landlord shall not be liable for any damage or injury including business
interruption, either proximate or remote, occurring through or caused by the
carelessness, negligence or improper conduct on the part of any Co-Tenant or
anyone other than Landlord, or for any damage to person or property resulting
from any condition of the Premises or other cause including, but not limited to,
damage occasioned by defective electric wiring, breaking or stoppage of plumbing
or sewer, whether said breakage or sewer, whether said breakage or stoppage
resulted from freezing or otherwise, not resulting from the negligence of
Landlord. Tenant shall give Landlord prompt notice of any defects in the
Premises.

 

Right of Entry.

 

23.1 Landlord may, upon reasonable prior notice to Tenant, exhibit the Premises
to prospective tenants during the last twelve (12) months of the term, and,
during the term of this Lease, to any prospective purchaser, mortgagee, or
assignee of any mortgage on the property and to others having a legitimate
interest at any time in the event of an emergency, and otherwise at reasonable
times, to take any and all measures, including inspections, repairs,
alterations, additions and improvements to the Premises or the Building, as may
be necessary or desirable for the safety, protection, or the preservation of the
Premises of the Building of the Landlord’s possessive interest therein, or as
may be necessary or desirable in the operation or improvement of the Building or
in order to comply with all laws, orders, and requirements of governmental or
other authority. Tenant, pursuant to this Article 23, hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
business, occupancy or quiet enjoyment of the Premises.

 

Surrender of Premises.

 

24.1 Tenant agrees to deliver, at the expiration of the Term hereof, or earlier
termination, the Premises in good repair and in a state of broom cleanliness,
subject to ordinary wear and tear.

 

12



--------------------------------------------------------------------------------

Default by Tenant.

 

25.1 It shall be an “Event of Default” if (i) Tenant shall fail to pay when due
any payment required of Tenant to Landlord hereunder and such failure shall
continue for a period of ten (10) days after written notice thereof to Tenant by
Landlord; (ii) Tenant shall violate or fail to perform any of the other
conditions, covenants or agreements herein made by Tenant, and such violation or
failure shall continue for a period of thirty (30) days after written notice
thereof to Tenant by Landlord; (iii) Tenant shall make a general assignment for
the benefit of its creditors or shall file a petition for bankruptcy or other
reorganization, liquidation, dissolution or similar relief; (iv) a proceeding is
filed against Tenant seeking any relief mentioned in (iii) above which is not
dismissed within sixty (60) days; (v) a trustee, receiver or liquidator shall be
appointed for Tenant or a substantial part of its property; (vi) Tenant shall
vacate or abandon the Premises without paying Base Rent and all other payments
required herein or notifying Landlord of its vacation or abandonment of the
Premises; or (vii) Tenant shall mortgage, assign or otherwise encumber its
leasehold interest.

 

25.2 If the amount in controversy in any dispute between Landlord and Tenant is
$10,000.00 or less and possession of the Leased and Premises is not an issue,
the parties agree to submit the dispute to the Judicial Arbiter Group for
binding arbitration in accordance with its arbitration rules. If the Judicial
Arbiter Group is for any reason unable or unwilling to arbitrate such matter,
then arbitration shall be before the American Arbitration Association in
accordance with its construction industry arbitration rules. Arbitration under
this Section may be initiated by either party by written request for arbitration
in accordance with the procedures for initiation of arbitration by the Judicial
Arbiter Group or the American Arbitration Association, as applicable. If
litigation is commenced between the parties when the matter is subject to this
Section requiring arbitration, then upon motion of either party, the litigation
shall be stayed and the dispute submitted to arbitration. If the amount in
controversy is alleged to exceed $10,000.00 and the court in which the
litigation is commenced determines that the amount in controversy has been
stated to exceed $10,000.00 to avoid arbitration, the court, on its own motion
or by motion of a party, shall have the right to stay the litigation and require
that the dispute be submitted to arbitration pursuant to this Section.

 

Remedies of Landlord.

 

26.1 All rights and remedies of Landlord enumerated herein shall be cumulative,
and none shall exclude any other right or remedy allowed by law. In addition to
other remedies in this Lease provided, the Landlord shall be entitled to the
restraint by injunction of the violation or attempted violation of any of the
covenants, agreements, or conditions of this Lease.

 

13



--------------------------------------------------------------------------------

26.2 Landlord shall have the right, as its election, in the even of default by
Tenant and upon giving prior written notice if required in Article 25.1 herein,
to:

 

26.2.1 Institute suit against Tenant to collect each installment of rent or
other sum as it becomes due or to enforce any obligation under this Lease;

 

26.2.2 Re-enter and take possession of the Premises and remove Tenant and
Tenant’s agents and employees therefrom, and either (i) terminate this Lease and
sue Tenant for damages or breach and default under the Lease; or (ii) without
terminating the Lease, relet, assign, or sublet the Premises as the agent and
for the account of Tenant in the name of Tenant or otherwise on such terms and
conditions and for such rent as Landlord may deem best, and collect (a) the rent
therefrom, provided Landlord shall, in no way, be responsible or liable for any
failure to collect any rent due upon any such re-letting, and (b) an amount
equal to the then present value of the Base Rent and Additional Rent provided in
this Lease for the remainder of the Lease term, less the present rental value of
the Premises for the remainder of the term. In so acting, Landlord shall not be
deemed to have trespassed in any manner, nor shall Landlord’s actions be
construed to be a waiver or relinquishment of any of Landlord’s rights or
remedies. In this event, the rents received on any such re-letting shall be
applied first to the expenses of reletting and collecting including, without
limitation, all repossession costs, attorney’s fees, court costs, broker’s
commissions, alteration costs, and expenses of preparing the Premises for
re-letting, and thereafter for payment of the rent and any other amounts payable
to Tenant to Landlord. If the sum realized shall not be sufficient to pay such
rent and other charges, Tenant agrees to pay Landlord within five (5) days after
demand any such deficiency as its accrues.

 

26.3 In the event Landlord elects to re-enter or take possession of the
Premises, Tenant agrees to quit and peaceably surrender the Premises to
Landlord, and Landlord may enter upon and re-enter the Premises and possess and
repossess itself thereof, by force, summary proceedings, ejectment or otherwise,
and may dispose and remove Tenant and may have, hold, and enjoy the Premises and
the right to receive all rental income of and from the same. No such re-entry
and taking of possession by Landlord shall be construed as an election on
Landlord’s part to terminate or surrender this Lease unless Landlord gives
notice to Tenant specifically terminating the Lease, unless a written notice of
such intention is served on Tenant, notwithstanding the service of Demand for
the Payment of Rent and Possession, and Landlord and Tenant expressly agree that
the service of posting of such demand will not constitute an election on the
part of the Landlord to terminate this Lease.

 

26.4 If Landlord elects to terminate this Lease in accordance with the
provisions herein, Landlord shall be entitled to recover as damages attorneys’
fees and costs, the cost of

 

14



--------------------------------------------------------------------------------

removing Tenant, all costs of refurbishing and repairing the Premises for
re-letting, all sums due Landlord by Tenant.

 

Landlord’s Right to Cure Tenant’s Default.

 

27.1 If Tenant shall default in the performance of any covenant or provision of
this Lease to be performed on Tenant’s part, Landlord may, after fifteen (15)
days written notice to Tenant, or without notice if in Landlord’s opinion an
emergency exists, perform the same for the account and at the expense of Tenant.
If Landlord shall incur any expense, including reasonable attorneys’ fees, in
instituting, prosecuting, or defending any action of Tenant, Tenant shall
reimburse Landlord for the amount of such expense with interest at the rate of
eighteen percent (18%) per annum from the date of Landlord’s advance or advances
therefor. Should Tenant, pursuant to this Lease, become obligated to reimburse
or otherwise pay Landlord one or more sums of money pursuant to this Article 27,
the amount thereof shall be paid by Tenant to Landlord within thirty (30) days
of Landlord’s written demand therefor, and if Tenant fails to make such payment,
such failure shall be deemed an event of default as set forth in Article 25
hereof. The provisions hereof shall neither impose a duty on Landlord nor excuse
any failure on Tenant’s part to perform or observe any covenant or condition in
this Lease contained on Tenant’s part to be performed or observed.

 

Assignment and Sublease.

 

28.1 Tenant shall not voluntarily or by operation of law assign, license,
transfer, mortgage or otherwise transfer or encumber all or any part of Tenant’s
interest in this Lease or in the Premises, shall not sell or otherwise transfer
more than 50% of either the capital stock of Tenant or the value of the assets
of Tenant, and shall not sublet or license all or any part of the Premises,
without the prior written consent of Landlord in each instance, and any
attempted assignment, sale, transfer, mortgage, encumbrance or subletting
without such consent shall be wholly void. In the event Tenant desires to assign
or sublet its space or a portion thereof, Tenant shall pay to Landlord $500.00
prior to Landlord reviewing the sublease. If Landlord shall consent to a
subletting, the difference, if any, between the Base Rent and Additional Rent as
stated herein and the rent paid by the person subletting the Premises shall be
paid to the Landlord monthly, in advance, during the remaining term or options
of the Lease. Without in any way limiting Landlord’s right to refuse to give
consent for any other reason or reasons, Landlord reserves the right to refuse
to give such consent if in Landlord’s sole discretion and opinion the quality of
business operation of the Building is or may be in any way adversely affected
during the term of the Lease or the financial worth and credit worthiness of the
proposed new tenant is less than that of Tenant executing this Lease.

 

28.2 No subletting or assignment, even with the consent of Landlord, shall
relieve Tenant of its obligation to pay the Base

 

15



--------------------------------------------------------------------------------

Rent and Additional Rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any subletting,
assignment, or other transfer. Consent to one assignment, subletting or other
transfer shall not be deemed to constitute consent to any subsequent assignment,
subletting or other transfer.

 

Subordination, Estoppel Letter and Attornment.

 

29.1 This Lease is subject and subordinate to all first mortgages or first deeds
of trust which now or hereafter may affect the Premises or the Building, and
Tenant shall execute and deliver upon demand of Landlord any and all instruments
subordinating this Lease, in the manner reasonably requested by Landlord and
which do not materially alter the terms of this Lease, to any new or existing
mortgage or deed of trust. In the event that Tenant’s interest is subordinated,
said mortgagee shall agree that it shall not disturb Tenant’s possession,
provided that Tenant is not in default under the terms and conditions of this
Lease. Further, Tenant shall at any time and from time to time, upon not less
than ten (10) days prior written notice from Landlord, execute, acknowledge, and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease as so modified, is in full
force and effect) and the dates to which rent and other charges are paid in
advance, if any, and acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of the Landlord hereunder, or specifying such
defaults, if any are claimed, or acknowledging to any mortgagee that Tenant will
not modify or amend this Lease without consent of such mortgagee, and certifying
as to such other matters Landlord may reasonably request.

 

29.2 In the event that Landlord or its principal sells, conveys, transfers or
grants the Building or the Premises to any person, firm, corporation, company,
or entity during the term hereby demised, Tenant agrees to attorn to such new
owner, and Landlord and its principal shall be released from performance
hereunder.

 

Quiet Enjoyment.

 

30.1 So long as the Tenant shall observe and perform that covenants and
agreements binding on it hereunder, the Tenant shall, at all times during the
term herein granted, peacefully and quietly have and enjoy possession of the
Premises without any encumbrance or hindrance by, from, or through Landlord.

 

Holding Over.

 

31.1 Unless otherwise agreed to in writing by Landlord and Tenant, if Tenant
retains possession of the Premises or any part thereof after the termination of
the term, such holding over shall be deemed to be tenancy from month-to-month at
a monthly

 

16



--------------------------------------------------------------------------------

rental equal to two hundred percent (200%) of the monthly installment of base
rent due under the terms of the Lease from the month next preceding the
commencement of the holdover period, and Tenant shall remain liable for all
other payments provided for hereunder, and such holding over shall be subject to
all of the other terms and conditions of the Lease. In addition to rent, Tenant
agrees to pay the Landlord for all damages, consequential as well as direct,
sustained by Landlord resulting or arising from Tenant’s possession. No such
holding over shall be deemed to constitute a renewal or extension of the term of
the Lease.

 

Intentionally Reserved (32.).

 

Notices.

 

33.1 Any notice required or permitted hereunder or which any party elects to
give shall be in writing and delivered either personally to the other party or
the other party’s authorized agent set forth below (or as changed by written
notice), or by depositing such notice in the United States Certified Mail,
Return Receipt Requested, postage fully prepaid, to the person at the address
set forth below, or to such other address as either party may later designate in
writing:

 

Landlord:

   Science Park II LLC      15475 Gleneagle Dr.      Colorado Springs, CO 80921

Tenant:

   Integral Systems, Inc.      5000 Philadelphia Way      Lanham, MD 20706     
Attn.: Thomas L. Gough

 

All payments due and owing by the Tenant to the Landlord shall be sent to the
Landlord at the above address. Payment shall be deemed to have been made when
the Landlord actually receives the payment; thus any delays in the mail or other
method of delivering payment shall be at the risk of the Tenant.

 

Definition of Landlord.

 

34.1 The term “Landlord” as used in this Lease, so far as covenants or
agreements on the part of the Landlord are concerned, shall be limited to mean
and include only the owner or owners of the Landlord’s interest in this Lease at
the time in question, and in the event of any transfer or transfers of such
interest, the Landlord herein named (and in case of any subsequent transfer,
then transferor) shall be automatically freed and relieved from and after the
date of such transfer of all liability as respects the performance of any
covenants or agreements on the part of the Landlord contained in this Lease
thereafter to be performed.

 

17



--------------------------------------------------------------------------------

Waiver.

 

35.1 No waiver or any breach of any one of the agreements, terms, conditions, or
covenants of this Lease by Landlord or Tenant shall be deemed to imply or
constitute a waiver of any other agreement, term, condition, or covenant of this
Lease. The failure of either party to insist on strict performance of any
agreement, term, condition, or covenant, herein set forth, shall not constitute
or be construed as a waiver of the rights of either party thereafter to enforce
any other default of such agreement, term, condition, or covenant; neither shall
such failure to insist upon strict performance be deemed sufficient grounds to
enable either party hereto to forego or subvert or otherwise disregard any other
agreement term, condition, or covenant of the Lease.

 

Successor.

 

36.1 All of the agreements, terms, conditions, and covenants set forth in this
Lease shall inure to the benefit of and be binding upon the heirs, legal
representatives, successors, executors, and assigns of the parties, except that
no assignment or subletting by Tenant in violation of the provisions of this
Lease shall vest any rights in the assignee or in the sublessee.

 

Corporate Resolution.

 

37.1 If a corporation executes this Lease as a Tenant, Tenant shall promptly
provide Landlord with certified corporate resolutions attesting to the authority
of the officers to execute this Lease on behalf of such corporation.

 

Enforcement of Lease - Attorney’s Fees.

 

38.1 In the event that either Landlord or Tenant commences any action for the
enforcement of or arising out of a breach of the terms of this Lease, then the
party who is awarded judgment in such action shall be awarded, in addition to
any other award made thereof, an amount to be fixed by the Court for court costs
and reasonable attorney’s fees.

 

Invalidity of Particular Provisions.

 

39.1 If any clause or provision of this Lease is or becomes illegal, invalid, or
unenforceable because of present or future laws or any rule, decision, or
regulation of any governmental body, the intention of the parties hereto is that
the remaining parts or provisions of this Lease shall not be affected thereby.

 

Article Headings.

 

40.1 The article headings throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction, or meanings
of the Lease provisions.

 

18



--------------------------------------------------------------------------------

Governing Law.

 

41.1 This Lease shall be deemed to have been made and shall be construed in
accordance with the laws of the State of Colorado.

 

Time.

 

42.1 Time is of the essence of this Agreement.

 

Recording of Lease.

 

43.1 This Lease shall not be recorded by either Landlord or Tenant without the
prior written consent of the other.

 

Exculpation.

 

44.1 Notwithstanding anything to the contrary contained herein, Landlord’s
liability under this Lease shall be limited strictly to its interest in the
Building.

 

Rules and Regulations.

 

45.1 Tenant agrees that Tenant, Tenant’s employees and agents or any others
permitted by Tenant to occupy or enter the Premises shall abide by the rules and
regulations attached hereto as Exhibit “B” and made a part hereof. Landlord
shall have the right to reasonably amend, modify or change in any way the rules
and regulations provided that said amendments are not inconsistent with the
terms of this Lease, and Tenant agrees to comply with all such rules and
regulations upon notice from Landlord thereof. A breach of any of such rules or
regulations shall be deemed a default under the Lease and Landlord shall have
all remedies as set forth in Article 26.

 

Parking.

 

46.1 Tenant and its employees and invitees shall have the non-exclusive
privilege to use non-reserved parking spaces in common with other tenants of
Landlord pursuant to the rules and regulations relating to parking adopted by
Landlord from time to time as set forth in Exhibit “B” attached hereto. Tenant
agrees not to overburden the parking facilities and agrees to cooperate with
Landlord and other tenants in the use of parking facilities. Landlord reserves
the right in its discretion to determine whether parking facilities are becoming
crowded and, in such event, to allocate specific parking spaces among Tenant and
other tenants or to take any other steps necessary to correct such condition.

 

Signs.

 

47.1 Tenant shall not install any signs, window lettering or other advertisement
in, upon or around the Premises without the prior written approval of Landlord.
Landlord shall have absolute discretion in approving or disapproving any
proposed sign.

 

19



--------------------------------------------------------------------------------

Tenant shall have the right to exterior building signage in a location and size
mutually agreed to by the Landlord and Tenant. If the Tenant expands into the
entire building, Tenant shall have the right to signage on the monument sign at
the corner of Galley Drive and Space Center Drive. With Tenant’s initial
occupancy, Tenant shall be granted signage on the monument sign at the
intersection of Space center Drive and Technology Court. All cost of building
and monument signage shall be at the Tenant’s sole cost and shall be in
compliance with all government codes and CC&Rs.

 

Brokers.

 

48.1 Tenant represents and warrants that it has dealt with no broker, agent or
other person in connection with this transaction and that no broker, agent or
other person brought this transaction other than Candace Seaton of Coldwell
Banker Commercial and George B. Swintz of Grubb&Ellis/Quantum Commercial Group,
Inc. and with the exception of Randy Dowis and Bob Garner of Highland Commercial
Group, Inc., Tenant agrees to indemnify and hold Landlord harmless from and
against any claims by any broker, agent, or other person claiming a commission
or other form of compensation by virtue of having dealt with Tenant with regard
to this Leasing transaction. The provisions of this Article shall survive the
termination of the Lease.

 

Entire Agreement.

 

49.1 The within Lease constitutes the entire agreement of the parties hereto. No
representations, promises, terms, conditions, obligations or warranties
whatsoever referring to the subject matters hereof, other than those expressly
set forth herein, shall be of any binding legal force or effect whatsoever. No
modification, change, or alteration of this Lease shall be of any legal force or
effect whatsoever unless in writing, signed by all parties hereto.

 

Attachments.

 

Exhibit A

   -    Legal Description

Exhibit B

   -    Rules and Regulations

Exhibit C

   -    Option to Extend

Exhibit D

   -    Rent Payment Schedule

Exhibit E

   -    Addendum to Lease to Confirm Lease Commencement and Termination Dates

Exhibit F

   -    Parking Lot Repair Letter

 

In witness whereof, the Parties hereto execute this Lease the day and year first
written above.

 

20



--------------------------------------------------------------------------------

LANDLORD:

Science Park II LLC,

a Colorado limited liability

company

By:

 

Bethesda Management Company,

a Colorado corporation, as

Manager

By:

 

/s/ Dana Rasic

   

Dana Rasic

Title:

 

Property Manager /Assistant Secretary

Address:

 

15475 Gleneagle Dr.

Colorado Springs, CO 80921

TENANT:

Integral Systems, Inc.,

a Maryland corporation

By:

 

/s/ Thomas L. Gough

   

Thomas L. Gough

Title:

 

President

Address:

 

5000 Philadelphia Way

Lanham, MD 20706

 

21



--------------------------------------------------------------------------------

ADDENDUM

 

1.      Tenant

    

         Improvements:

   Landlord will pay for the benefit of Tenant an amount not to exceed
$450,920.00 for the costs of permanent tenant improvements to be made to the
Premises (the “TI Funding”). The TI Funding will be used solely for the
construction of tenant improvements to the Premises and will not be used to pay
for furniture, furnishings, trade fixtures or other personal property of the
Tenant. The TI Funding will be available to Tenant until June 30, 2002. If
Tenant elects to utilize the TI Funding (or any portion thereof) , Tenant will
notify Landlord in writing, on or before June 30, 2002, of the amount of the TI
Funding Tenant elects to utilize. All amounts expended by Landlord in connection
with the construction of the tenant improvements to the Premises, other than the
amount of TI Funding which Tenant properly elects to utilize as provided above,
will be due and owing by Tenant to Landlord on June 30, 2002. In a reasonable
period of time following receipt of Tenant’s election to utilize all or a
portion of the TI Funding, Landlord will prepare an amendment to this Lease
which modifies the Base Rents provided for herein to reflect the amount of the
TI Funding incorporated into the Base Rent as provided below. The TI Funding
amount utilized by Tenant will bear interest at the rate of 7.5% per annum
commencing as of the date of Tenant’s election and continuing for the balance of
the initial lease term. The Base Rents provided for in this Lease will be
adjusted to reflect the amount of utilized TI Funding and the applicable
interest accrual thereon.      If Tenant elects to directly pay for the cost of
the tenant improvements to be installed by Landlord within the Premises,
Landlord acknowledges that 10% of all such costs will be retained by Tenant as
retainage. Tenant will pay Landlord the entire retainage on or before 14 days
following Landlord’s completion of the Punch List items reasonably identified by
Tenant pursuant to the terms of Section 10.1. Landlord, subject to matters
beyond Landlord’s reasonable control, will repair the Punch List items on or
before 60 days following Landlord’s receipt of Tenant’s Punch List. Landlord
will not be in default of

 

22



--------------------------------------------------------------------------------

     this Lease if the repair cannot be accomplished within the applicable 60
day period and Landlord commences to repair within the 60 day period and
diligently pursues its completion thereafter.      In the event that Tenant does
not expand into the entire building, as provided below, Landlord, at Landlord’s
sole cost may erect a demising wall to separate Tenants Premises from the
remainder of the space in the building and Tenant agrees to cooperate with said
construction.

2.      Optional Space:

   Tenant shall have the option to lease all, but not less than all, of the
balance of the Building commencing as of the date of this Lease and continuing
until December 31, 2003 (the “Option to Expand”) by notifying Landlord in
writing of Tenant’s election to exercise its option to expand the Premises to
the entire Building (“Exercise”). If Tenant fails to Exercise the Option to
Expand on or before December 31, 2003, the Option to Expand shall terminate and
be of no further force or effect. If Tenant timely and properly Exercises the
Option to Expand, Tenant shall take possession of the Premises on or before June
30, 2004 and base rent and additional changes as provided in the Lease will
commence for the balance of the Premises as of the date Tenant is given
possession of the additional space, but in no event will rent commence later
than July 1, 2004. The Base Rent for the balance of the Premises will be the
then current Base Rent provided for in the Lease, subject to further adjustment
as indicated below for Supplemental TI Funding.      Landlord will pay to or for
the benefit of Tenant an amount not to exceed $212,880.00 for the costs of
permanent tenant improvements to be made to the balance of the Building
following Tenant’s Exercise of its Option to Expand (the “Supplemental TI
Funding”). The Supplemental TI Funding will be used solely for the construction
of tenant improvements for the balance of the Building and will not be used to
pay for furniture, furnishings, trade fixtures or other personal property of the
Tenant. The Supplemental TI Funding will be available to Tenant until thirty
(30) days following Landlord’s substantial completion of the tenant improvements
for the balance of the Building in accordance with plans and specifications
approved by Landlord. If Tenant elects to utilize the Supplemental TI Funding
(or any

 

23



--------------------------------------------------------------------------------

     portion thereof), Tenant will notify Landlord in writing, on or before the
expiration of the thirty (30) day period set forth above, of the amount of the
Supplemental TI Funding Tenant elects to utilize. All amounts expended by
Landlord in connection with the construction of the tenant improvements to the
Premises, other than the amount of Supplemental TI Funding which Tenant properly
elects to utilize as provided above, will be due and owing by Tenant to Landlord
on or before the expiration of the 30 day period described above. In a
reasonable period of time following receipt of Tenant’s election to utilize all
or a portion of the Supplemental TI Funding, Landlord will prepare an amendment
to this Lease which modifies the Base Rents provided for herein to reflect the
amount of the Supplemental TI Funding incorporated into the Base Rent as
provided below. The Supplemental TI Funding amount utilized by Tenant will bear
interest at the rate of 7.5% per annum commencing as of the date of Tenant’s
election and continuing for the balance of the initial lease term. The Base
Rents provided for in this Lease will be adjusted to reflect the amount of
utilized Supplemental TI Funding and the applicable interest accrual thereon.  
   Base Rent on the Option Space shall be at the same rate as the rate on
Premises in the month Tenant occupies the Option Space and will be subject to
the same, increases thereafter.

3.      Early Termination:

   Tenant shall have the right to terminate this Lease on the terms and
conditions set forth in this Section 3. Tenant’s right to terminate shall only
be effective at such time as, and in the event that, Tenant’s Government
Contract #FD 4701-01-C-0012 (the “Contract”) is not renewed or is terminated
prior to the expiration date of this Lease for reasons other than a default by
Tenant. If the Contract is terminated or is not renewed as provided above at any
time during the Lease Term (but not prior to the last day of the third (3rd)
Lease year), Tenant shall have the right to terminate the Lease upon not less
than six (6) months after Tenant’s receipt of the non-renewal of the Contract
and prior written notice to Landlord, which notice will set forth a termination
date of not earlier than on the last day of the third (3rd) Lease year of the
Lease Term. If Tenant elects to terminate this Lease based upon the terms and
conditions set forth in this Section 3, Tenant shall pay Landlord for any
un-amortized TI Funding and Supplemental TI Funding, if applicable, and
Brokerage Fees. Notice to cancel must be accompanied by Tenant’s

 

24



--------------------------------------------------------------------------------

     payment of un-amortized costs. Amortization of all such costs shall be
calculated at 7.5% interest. Upon the early termination of the Lease, as
provided in this Section 3, Tenant shall be obligated to vacate the Premises and
restore the Premises as provided in this Lease. In no event will Tenant’s early
termination of the Lease, pursuant to the terms of this Section 3, relieve
Tenant from its obligation to pay Monthly Rental and other charges which shall
accrue prior to the effective early termination date.

4.      Business
Reduction:

        Tenant shall be permitted to reduce the size of the Premises by as much
as twenty-five percent (25%) of the Premises with ninety (90) days prior written
notice to Landlord and the payment of un-amortized TI Funding and Supplemental
TI Funding, if applicable, Improvements and Brokerage Fees. Tenant shall also be
solely responsible for paying all costs and expenses of demising the
reconfigured Premises in a manner which is reasonable acceptable to Landlord.
Notwithstanding the above, Tenant’s right to reduce the size of the Premises
shall not be available to Tenant prior to the last day of the third Lease year.
Amortization of all such costs shall be calculated at 7.5% interest.

5.      Parking Lot
Repairs:

        Landlord shall, at Landlord’s sole cost and expense, make the one time
repairs to the parking lot which are set forth in Exhibit F attached hereto.

6.      Bathrooms.

   Until such time as the Option to Expand is terminated as provided in this
Lease, Tenant shall have the right to utilize the bathrooms within the Building
which are located outside of the Premises (the “Bathrooms”) by notifying
Landlord in writing of its election to utilize the Bathrooms. If Tenant elects
to so utilize the Bathrooms, the Base Rent and additional charges will be
recalculated to include the Bathroom area. Tenant hereby acknowledges that
notwithstanding any other provision contained in this Lease, Tenant’s right to
utilize the Bathrooms will terminate upon the expiration of the Option to Expand
if Tenant does not elect to Lease the entire Building.

 

25



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lot 1, Block 1, Science Park Sub. No. 1, Filing 1, Phase 1 City of Colorado
Springs, County of El Paso, State of Colorado.

 

Diagram Description of 980 Technology Court

 

26



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS WHICH CONSTITUTE A PART OF THE LEASE

 

1. The sidewalks, entrances, passages, courts, vestibules, stairways, corridors
or halls shall not be obstructed or used for any purpose other than ingress and
egress.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to, or used
in connection with, any window or door of the Premises other than Landlord
approved coverings. All electrical ceiling fixtures hung in offices or spaces
along perimeter of the Building must be fluorescent, of a quality, type, design
and color approved by Landlord. Neither the interior nor exterior of any windows
shall be coated or otherwise unscreened without written consent of Landlord.

 

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any Tenant in or on any part of the Premises or the
Building without the prior written consent of Landlord. In the event of the
violation of the foregoing by any Tenant, Landlord may remove the same without
any liability, and may charge the expense incurred in such removal to the Tenant
violating this rule. Interior signs on doors and directory tablet shall be
inscribed, painted or affixed for each Tenant by the Landlord at the expense of
such Tenant, and shall be of a size, color and style acceptable to the Landlord.
The directory tablet will be provided exclusively for the display of the name
and location of Tenants only and Landlord reserves the right to exclude any
other names therefrom. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering.

 

4. The sashes, windows, and doors that reflect or admit light and air into
halls, passageways or other public places in the Building shall not be covered
or obstructed by any Tenant, nor shall any bottles or other articles be placed
on the window sills.

 

5. The water and wash closets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the Tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused.

 

6. No Tenant shall mark, paint, drill into, or in any way deface any part of the
Premises or the Building. No boring, Cutting or stringing of wires or laying of
linoleum or other similar floor coverings shall be permitted, except with the
prior written consent of the Landlord and as the Landlord may direct.

 

7. No bicycles or vehicles of any kind shall be brought into or kept in the
Premises, and no cooking shall be done or permitted

 

27



--------------------------------------------------------------------------------

by any Tenant on the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items and microwave cooking and refrigeration for Tenants
and their employees shall be permitted if by a 30 amp circuit. No Tenant shall
cause or permit any unusual or objectionable odors to be produced or to permeate
the Premises.

 

8. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
for general office purposes. No Tenant shall occupy or permit any portion of his
Premises to be occupied as an office for a public stenographer or typist, or for
the manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express written consent of Landlord.

 

9. There shall be no smoking anywhere within the Building structure. This
includes offices, lobbies, stairwells, doorways, or anywhere else within the
Building premises.

 

10. No Tenant shall make, or permit to be made, any unseemly or disturbing noise
or disturb or interfere with occupants of the Building or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, unusual noises, or in any other way. No Tenant shall
throw anything out of doors or windows or down the passageways.

 

11. No Tenant nor any of Tenant’s employees, agents, visitors, or licensees,
shall at any time bring or keep upon the Premises any inflammable,
combustible/explosive liquid, chemical or substance.

 

12. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or the mechanism thereof without the Landlord’s prior consent. Each Tenant shall
receive two keys to each lock provided by the Landlord. In the event additional
keys are required, Tenant shall request the number of keys necessary from the
Landlord and the Landlord will be reimbursed for any expenses incurred
therewith. Notwithstanding the above, Tenant will be permitted to change locks
on those interior spaces within the Premises which require, pursuant to Tenant’s
governmental contracting specification, a secure location. Each Tenant must upon
the termination of his tenancy, restore to the Landlord all keys of stores,
offices, and toilet rooms and any secured interior space, either furnished to,
or otherwise procured by, such Tenant, and in the event of the loss of keys so
furnished, such Tenant shall pay to the Landlord the cost of replacing the same
or of changing the lock or locks corresponding to such lost key if Landlord
shall deem it necessary to make such changes.

 

13. All removals, or the carrying in and out of any furniture of any description
must take place during the hours which the Landlord may determine from time to
time and no removal of such

 

28



--------------------------------------------------------------------------------

items may take place at times other than during generally accepted business
hours without the express written consent of the Landlord. The moving of any
matter of any kind must be done upon previous notice to the superintendent of
the Building and under his supervision, and the persons employed by any Tenant
for such work must be acceptable to the Landlord, except Tenant’s employees, who
are deemed acceptable.

 

14. Landlord shall have the right to prohibit any advertizing by any Tenant
which, if Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as an office building and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertizing.

 

15. Landlord shall in no event be liable for damages for any error with regard
to the admission to or exclusion from the Building of any person. In case of an
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise, for the safety of the Tenants and the protection of the Building
and the property in the Building.

 

16. Any persons employed by any Tenant to do janitorial work shall, while in the
Building and outside the Premises, be subject to and under the control and
direction of the superintendent of the Building (but not as an agent or servant
of said superintendent or of the Landlord), and Tenant shall be responsible for
all acts of such person.

 

17. All doors, with exception to tenants double entrance doors, opening into
public corridors, plazas and patios shall be kept closed, except when in use for
ingress and egress.

 

18. The requirements of Tenant will be attended to only upon application to the
Office of the Building.

 

19. Canvassing, soliciting and peddling in the Building are prohibited and each
Tenant shall cooperate to prevent the same.

 

20. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

 

21. No air conditioning unit or other similar apparatus shall be installed or
used by any Tenant without the written consent of Landlord.

 

22. There shall not be used in any space, or in the public halls or the
Building, either by any Tenant or others, any hand trucks, except those equipped
with rubber tires and rubber side guards.

 

23. Landlord shall have the right, exercisable with notice but without liability
to any Tenant, to change the name and address of the Building.

 

29



--------------------------------------------------------------------------------

24. The scheduling of Tenant move-ins shall be subject to the reasonable
direction of Landlord.

 

26. No window shades, blinds, screens, draperies or other window coverings will
be attached or detached by Tenant without Landlord’s prior written consent.
Tenant shall not alter or adjust any blind safety stop. Tenant agrees to abide
by Landlord’s rules with respect to maintaining uniform blinds, curtains,
draperies and/or linings at all windows and hallways.

 

27. If any Tenant desires telegraphic, telephone or other electrical
connections, Landlord or its agents will direct the electricians as to where and
how the wires may be introduced, and without such directions, no boring or
cutting for wires will be permitted. Any such installation and connection shall
be made at Tenant’s expense.

 

28. Tenant agrees, at its expense, to use chair pads under all caster chairs for
all areas with carpeting to protect said carpet in the Premises. Tenant, at its
expense, will shampoo carpet every 18 months during the term of the lease, and
any extensions thereof.

 

ACCEPTED THIS 8th DAY OF May, 2002

 

TENANT:

BY:  

/s/ Thomas L. Gough

 

30



--------------------------------------------------------------------------------

EXHIBIT C

 

OPTION TO EXTEND

 

Tenant may, at Tenant’s option, extend the term of this lease for two additional
periods of 2.5 years each (such period sometimes referred to herein as an
“Extended Term”) subject to all of the provisions of this Lease, provided that
Base Rent for each year of the Extended Term shall be as follows:

 

Tenant shall pay to Landlord as Base Rent for the Extended Term an amount equal
to the Base Rent during the most recent Lease year plus a four percent(4%)
escalation per year. Said escalation shall be applied annually on June 1st
during every year of the Extended Term.

 

After the exercise of the option, all references in this Lease to the term shall
be considered to mean the term as extended, and all references to terminate or
to the end of the term shall be considered to mean the termination or end of the
term as extended. To exercise this option to extend, Tenant shall give written
notice to Landlord at least ninety (90) days prior to the expiration of the
initial Lease term or the initial Extended Term, as applicable. Notwithstanding
the above, Landlord shall not be obligated to extend the term of this Lease if
Tenant is in default at the time this option to extend is exercised or any time
thereafter throughout the unexpired initial term of this Lease.

 

31



--------------------------------------------------------------------------------

EXHIBIT D RENT PAYMENT SCHEDULE     

DATES

--------------------------------------------------------------------------------

   RATE/SQ.FT.


--------------------------------------------------------------------------------

   RENT PER MO.


--------------------------------------------------------------------------------

   RENT PER YR.


--------------------------------------------------------------------------------

(1)

   6/1/02–                           5/31/03    $ 8.00    $ 15,030.67    $
180,368.00

(2)

   6/1/03–    $ 8.32    $ 15,631.89    $ 187,582.72      5/31/04              
      

(3)

   6/1/04–    $ 8.65    $ 16,257.17    $ 195,086.03      5/31/05              
      

(4)

   6/1/05–    $ 9.00    $ 16,907.46    $ 202,889.47      5/31/05              
      

(5)

   6/1/05–    $ 9.36    $ 17,583.75    $ 211,005.05      5/31/06              
      

 

32



--------------------------------------------------------------------------------

EXHIBIT E

 

CONFIRMATION OF LEASE COMMENCEMENT

AND TERMINATION DATES

 

Science Park II LLC, a Colorado limited liability company (“Landlord”), and
Integral Systems, Inc., a Maryland corporation (“Tenant”), hereby confirm the
following matters concerning the commencement and termination of the Lease:

 

Lease Date:                     

 

Leased Premises:

  

22,546 rentable square feet in 980

Technology Court, Colorado Springs, CO _

     _______________________________

 

Lease Commencement Date: May 15, 2002                     

 

Lease Terminations Date: May 31, 2007                     

 

Base Rent as adjusted to reflect the TI Funding:

 

Dates:

--------------------------------------------------------------------------------

       

Rate/Sq. Ft.

--------------------------------------------------------------------------------

       

Rent/Per Mo.

--------------------------------------------------------------------------------

       

Rent/Per Yr.

--------------------------------------------------------------------------------

                                                                                
              

 

LANDLORD:

Science Park II LLC,

a Colorado limited liability company

By:

   

Name:

   

Its:

   

TENANT:

Integral Systems, Inc.

By:

 

/s/ Thomas L. Gough

Name:

 

Thomas L. Gough

Its:

 

President

 

33



--------------------------------------------------------------------------------

EXHIBIT F

 

PARKING LOT REPAIR LETTER

 

Proposal

 

34